DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 14 objected to because of the following informalities:  lines 6-7 read “determining whether f(n’) it is greater…” in two instances, which should instead read “determining whether f(n’) is greater…”.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-14 and 21 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of Le Roux et al. (US 2019/0318754 A1) teaches speech separation, training of a DNN (para [0056]), and loss function (para [0087]), while Luo et al. (Luo, Y., Chen, Z., & Mesgarani, N. (2018). Speaker-independent speech separation with deep attractor network. IEEE/ACM Transactions on Audio, Speech, and Language Processing, 26(4), 787-796.) teaches similarity between embeddings (Section I second to last paragraph) and training a neural network by minimizing an objective function (equation 13). However, none of the cited prior art teaches the claimed limitations as a whole. Specifically, none of the cited prior art teaches the use of the loss function with inputs of the two similarity values to determine when to end the training process of the neural network. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations in the independent claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0324553 A1 para [0049] teaches using DNNs and comparing similarity scores between feature vectors; US 2018/0174600 A1 para [0042] teaches comparing feature vectors for similarity.
This application is in condition for allowance except for the following formal matters: 
See the Claim Objections of Claims 7 and 14 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658